DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/22/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Caraglia et al is withdrawn in view of Applicant’s amendments to the claims.  The amended claims are newly rejected below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caraglia et al (Cell Death and Disease 2:e150, 2011; of record) in further view of Weng et al (Am J Medical Genet Part B 147B:1253-1257, 2008; of record).
As amended, claim 1 is drawn to a method of screening for a compound, comprising the steps of:
(a)	contacting a first sample of plasma from a patient (more specifically, a human (claim 9)) characterized as having autism spectrum disorder (ASD) under ADOS or exhibiting a lack of fragile X mental retardation protein (FMRP) with a first reagent that selectively binds to activated ERK 1/2 (more specifically, an antibody that selectively binds to activated ERK 1/2 (claim 3));
(b)	determining the level of activated ERK 1/2 in the first sample of plasma;
(c)	administering at least one compound to the patient;
(d)	contacting a second sample of plasma from the patient with the first reagent that selectively binds to activated ERK 1/2;
(e)	determining the level of activated ERK 1/2 in the second sample of plasma; and
(f)	selecting a compound if that compound causes a change in the level of activated ERK 1/2 determined in the second sample of plasma relative to the level of activated ERK 1 or ERK 2 determined in the first sample of plasma, wherein the compounds may be useful in the treatment of idiopathic or FXS-linked ASD.
As taught by Caraglia et al, “[t]he activation of RAS→MAPK-dependent pathway has a key role in the genesis and progression of human HCC [hepatocellular carcinoma].  This signaling pathway, found in all proliferative cells, determines the activation of Erk protein by its phosphorylation that favors the HCC progression” (Page 4, Column 2).  
As such, Caraglia et al teach “quick, easy and quantitative methods for the ex vivo determination of pERK in PBMC… on the basis of cytofluorimetric techniques” (Page 5, Column 1).  Specifically, Caraglia et al teach “isolation of peripheral blood mononuclear cells (PBMC)” from patients having “HCC confirmed by biopsy or diagnosed by radiological and clinical criteria” (Page 6, Materials and Methods) for “[d]etection of phosphorylation levels of ERK 1/2 evaluated by western blot analysis [“with a specific antibody against pMAPK p42/44” (Page 6, Determination of Erk activity by immunoblotting)]… performed before… treatment [with sorafenib], and after 3 days, 10 and 21 days” (Page 4, Figure 4b) and “by cytofluorimetric analysis of indirectly-labeled PMBC [exposed to a specific antibody, directly against pMAPK p42/44… [and] analyzed by FACScan flow cytometer (Page 6, Cytofluorimetric analysis of Erk activity)] ” (Page 4, Figure 4a).  As taught by Caraglia et al, “in resistant patients, pERK levels increased” whereas, “in sensitive patients” there was a “decrease of pERK levels” (Page 5, Column 2), results which “have high value in the prediction of response to [drug] therapy in HCC patients” (Page 5, Column 2) and demonstrate “the feasibility of molecular screening studies on biological agents through determination of pERK in the PBMC” (Page 5, Column 1).
Collectively, Caraglia et al teach a method comprising each of the instantly claimed steps (a) – (f), except that Caraglia et al carry out said method using HCC patients (as opposed to ASD/FXS patients) in an effort to identify compounds that may be useful in the treatment of HCC (as opposed to ASD/FXS).
Yet, as taught by Weng et al, “it would be helpful to develop an enzyme-based method, usable on peripheral blood cells, that would yield a quantifiable score and serve as a biomarker for treatment of individuals with FXS” (Page 1255, Column 2).  Considering that “early-phase kinetics of ERK activation in lymphocytes from human peripheral blood is delayed in a cohort of individuals with FXS, relative to normal controls” (Abstract), Weng et al conclude that “[m]easurement of the early-phase ERK activation response is particularly well qualified to quantify an imbalance of enzymes in a coordinated pathway in suspected cases of FXS and possibly other related syndromes, and might serve as well as an indicator for changes in responsiveness, for example as a result of treatment by pharmacological agents” (Page 1256, Column 2).
Accordingly, in further view of Weng et al, it would have been prima facie obvious for a person of ordinary skill in the art to extend the method of Caraglia et al to ASD/FXS patients in an effort to identify compounds that “may be useful” in the treatment of idiopathic or FXS-linked ASD, with a reasonable expectation of success.  
As such, claims 1, 3 and 9 are rejected as prima facie obvious.
Claim Objections
Claims 2 and 4-8 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611